



Exhibit 10..4
 
DATED 12 JUNE 2018
 
 
 
 
 
LIVANOVA PLC
 



 
GENERAL PROVISIONS OF THE LIVANOVA
GLOBAL EMPLOYEE SHARE PURCHASE PLAN
 
 
 
 



Board adoption
19 April 2018
Shareholder approval
12 June 2018
Expiry date
12 June 2028











Squire Patton Boggs (UK) LLP
7 Devonshire Square
London
EC2M 4YH
United Kingdom
DX 136546 Bishopsgate 2


O +44 20 7655 1000
F +44 20 7655 1001


Reference EAP2



--------------------------------------------------------------------------------






CONTENTS
1DEFINITIONS    2
2OPERATION OF THE PLAN    7
3PLAN LIMITS    7
4FORM OF INVITATION AND APPLICATION    8
5SCALING BACK    8
6DIVIDEND SHARES AND DIVIDEND EQUIVALENTS    9
7EVENTS AFFECTING SHARE CAPITAL    9
8SHARE RIGHTS    10
9PERSONAL DATA    11
10NOTICES AND DIRECTIONS FROM PARTICIPANTS    12
11TAX    12
12AMENDMENTS    13
13GENERAL    13
SCHEDULE 1 UNITED STATES EMPLOYEES15
SCHEDULE 2 UNITED KINGDOM EMPLOYEES20
SCHEDULE 3 REST OF WORLD EMPLOYEES39






1



--------------------------------------------------------------------------------






LIVANOVA GLOBAL EMPLOYEE SHARE PLAN




2



--------------------------------------------------------------------------------


Draft


1
DEFINITIONS

In these Provisions:
"Acquisition Date" means the date determined by the Nominee in accordance with
the Provisions on which it acquires Investment Shares (or, as the case may be,
Dividend Shares) on behalf of an Eligible Employee.
"Administrator" means the Equity Compensation Committee (a committee created by
the Board of Directors to administer this Plan and other Equity Compensation
Plans) or any other person as delegated by the Board of Directors or the Equity
Compensation Committee, an example of such person being the Vice President of
HR.
"Award" means:
(a)
in relation to Free Shares or Matching Shares, the appropriation of Free Shares
or Matching Shares in accordance with the Provisions; and

(b)
in relation to Investment Shares or Dividend Shares, the acquisition of
Investment Shares or Dividend Shares on behalf of Participants in accordance
with the Provisions;

and reference to Shares being awarded will be construed accordingly.
"Award Date" means the date on which Free Shares and/or Matching Shares are
awarded to a Participant under the Plan.
"Board" means the board of directors of the Company or a duly constituted
committee of the Board.
"Business Day" means a day on which the Nasdaq or other stock exchange on which
the Company’s shares are traded is open for the transaction of business.
"Change of Control" shall mean and includes each of the following:
(a)
a Sale; or

(b)
a Takeover.

The Administrator shall have full and final authority, which shall be exercised
in its sole discretion, to determine conclusively whether a Change in Control
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a "change in control event" as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.
"Code" means the United States Internal Revenue Code of 1986, as amended.


3



--------------------------------------------------------------------------------

Draft


"Company" means LivaNova Plc (company number 09451374) whose registered address
is at 20 Eastbourne Terrace, London, W2 6LG.
"Contributions" means (i) except with respect to Schedule 1, deductions from a
Participant's Salary or other payment made by the Participant for the purpose of
acquiring Investment Shares, and (ii) with respect to Schedule 1, deductions
from a Participant's Compensation (as defined in Schedule 1), in accordance with
a Participant's election in effect during an Offering Period, for the purpose of
acquiring Investment Shares pursuant to the provisions of.
"Corporate Event" means, in relation to the Company:
(a)
any demerger, delisting, distribution (other than an ordinary dividend) or other
transaction, which, in the opinion of the Administrator, might affect the
current or future value of Plan Shares or any Free Share or Matching Share
award; or

(b)
any reverse takeover (not falling within the definition of Change of Control),
merger by way of a dual listed company or other significant corporate event, as
determined by the Administrator.

"Dealing Restrictions" means the Company's code for dealing in shares by its
directors and applicable employees (as amended from time to time) in accordance
with relevant legislation or regulation and any other agreement, arrangement,
contract or code adopted or entered into by the Company containing provisions
similar in purpose and effect.
"Dividend Equivalent" means an amount equal to the ordinary dividends payable on
the number of Vested Shares between the Award Date and Vesting.
"Dividend Shares" means Shares acquired through the reinvestment of cash
dividends paid on Plan Shares in accordance with section 6 (Dividend Shares and
Dividend Equivalents) or, in respect of Awards granted under Schedule 2, Part 4
of Schedule 2.
"Eligible Employee" means any person who, on a date or dates determined by the
Administrator:
(a)
is an employee of a Participating Company.

(b)
has held employment with a Participating Company at all times during any
relevant Qualifying Period.

(c)
is not under notice of termination of employment either given or received (other
than notice given by reason of redundancy or, at the discretion of the
Administrator, any other reason); and

(d)
satisfies any other conditions specified by the Administrator (if any) in
relation to any employee or group of employees; or



4



--------------------------------------------------------------------------------

Draft


"Employment" means employment with a Group Company.
"Free Shares" means an award of shares awarded under Part 1 of Schedule 2 to the
Plan and/or a conditional right to acquire Shares awarded under Schedule 3 to
the Plan.
"Group Company" means:
(a)
the Company;

(b)
any Subsidiary; or

(c)
any other company which is associated with the Company and is so designated by
the Administrator.

"Holding Period" means the period for holding Free Shares; Matching Shares or
Dividend Shares in the Plan which must be no more than three years (or such
other period as determined by the Administrator) beginning on the Award Date.
"Initial Market Value" means in relation to any Shares, the Market Value of
those Shares on the Award Date.
"Investment Shares" means Shares which are allocated to a Participant in respect
of their Contributions.
"Market Value" means, as of any given date, if the Shares are:
(a)
listed on any established securities exchange (such as the New York Stock
Exchange, the NASDAQ Capital Market, the NASDAQ Global Select Market;

(b)
listed on any national market system; or

(c)
listed quoted or traded on any automated quotation system,

the closing sales price for a Share as quoted on such exchange or system for
such date or, if there is no closing sales price for a Share on the date in
question, the closing sales price for a Share on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable.
"Matching Shares" means an award of Shares granted under Part 3 of Schedule 2
and/or a conditional right to acquire Shares granted under Schedule 3.
"Nasdaq" means the Nasdaq Stock Market, a United States stock exchange.
"Nominee" means the registered holder of the Plan Shares appointed by the
Company for the purpose of the Plan.


5



--------------------------------------------------------------------------------

Draft


"Offering Period" means a specified period not exceeding 12 months during which
a Participant's Contributions are accumulated before being used by the Nominee
to acquire Investment Shares or repaying it to that Participant;
"Participant" means any person (including any person acquiring beneficial
interest by operation of law) who holds a Conditional Award and/or on whose
behalf Investment Shares or other Plan Shares or other securities are held by
the Nominee under the Plan.
"Participating Company" means for the purposes of the Plan:
(a)
the Company; and

(b)
any Subsidiary and any associated company which, in both cases, is so designated
by the Administrator and which has, for the purposes of Schedule 2, entered into
a deed of adherence to the Trust.

"Participating Employee" means an employee (including an executive director) of
a Participating Company.
"Performance Measures" means the targets or requirements set by the
Administrator from time to time which govern the availability, number or value
of Free Shares to be awarded.
"Plan" means the LivaNova Global Employee Share Plan 2018 as set out in these
Provisions and, for the purposes of Schedule 2, in the Trust deed both as
amended from time to time.
"Plan Shares" mean the Shares awarded or allocated to Participants under the
Plan and held by the Nominee.
"Provisions" means the provisions of the LivaNova Global Employee Share Plan
2018 as set out in this document, and "Provision" shall be construed
accordingly. Where the context requires, "Provisions" may mean a particular
section of the Provisions.
"Qualifying Period" means:
(a)
in the case of Free Shares, such period as may be determined by the
Administrator in relation to each Award of Free Shares, such period not to
exceed 18 months before the Award is made;

(b)
in the case of Investment Shares and Matching Shares where there is an Offering
Period, such period as may be determined by the Administrator in relation to
each Award of Investment Shares and Matching Shares, such period not to exceed 6
months before the start of such an Offering Period; and

(c)
in the case of Investment Shares and Matching Shares where there is no Offering
Period, such period as may be determined by the Administrator in



6



--------------------------------------------------------------------------------

Draft


relation to each Award of Investment Shares and Matching Shares, such period not
to exceed 18 months before the deduction of Partnership Share Money relating to
the Award.
"Salary" means basic salary or any such remuneration paid or made available by
an employing company as determined by the Administrator generally or on an
individual country basis.
"Sale" means the sale of all or substantially all of the assets of the Company.
"Share Capital Variation" means:
(a)
a variation in the equity share capital of the Company, including a
capitalisation or rights issue, sub-division, consolidation or reduction of
share capital;

(b)
a demerger (in whatever form);

(c)
a special dividend or distribution; or

(d)
any other corporate event which might affect the current or future value of Plan
Shares and/or Conditional Awards.

"Shares" means ordinary shares in the capital of the Company.
"Subsidiary" means a company which is a subsidiary of the Company within the
meaning of Section 1159 of the Companies Act 2006 or Code Section 424(f), as
applicable.
"Takeover" shall mean if any person (or a group of persons acting in concert)
the "Acquiring Person"):
(a)
obtains Control of the Company as the result of making a general offer to:

(i)
acquire all of the issued ordinary share capital of the Company, which is made
on a condition that, if it is satisfied, the Acquiring Person will have Control
of the Company; or

(ii)
acquire all of the shares in the Company which are of the same class as the
Shares; or

(b)
obtains Control of the Company as a result of a compromise or arrangement
sanctioned by a court under Section 899 of the Companies Act 2006, or sanctioned
under any other similar law of another jurisdiction; or

(c)
becomes bound or entitled under Sections 979 to 985 of the Companies Act 2006
(or similar law of another jurisdiction) to acquire shares of the same class as
the Shares; or

(d)
obtains Control of the Company in any other way.



7



--------------------------------------------------------------------------------

Draft


"Treasury Shares" means qualifying Shares held by the Company in treasury under
the provisions of section 724 of the Companies Act 2006.
"Trust" means the trust deed dated [l] 2018 establishing the LivaNova Global
Employee Share Plan to which the Provisions are appended.
"Vesting" means a Participant becoming entitled to have the Shares subject to a
Conditional Award transferred to him subject to the Plan, and "Vest" and
"Vested" shall be construed accordingly.

2
OPERATION OF THE PLAN

2.1
Time of operation

The Administrator can operate the Plan at any time subject to any applicable
Dealing Restrictions.
2.2
Notification to Participating Companies

As soon as practicable after the Administrator has decided to operate the Plan,
the Company will notify the relevant Participating Companies of the proposed
operation of the Plan.
2.3
Payments by Participating Companies

The Company may notify each Participating Company of an amount it is required to
contribute in respect of Free Shares and/or Matching Shares. If it does so, each
Participating Company will pay this amount to the Company to be used for the
purposes of the Plan.
2.4
Source of funds

A Participating Company may at any time allocate funds for the purposes of the
Plan in accordance with the Provisions, provided that it will only pay to the
Trustee such sums as are required in connection with the acquisition of Free or
Matching Shares by the Trustee for appropriation to ROW Eligible Employees who
are for the time being employed by that Participating Company.

3
PLAN LIMITS

3.1
Subject to section 3.2, the aggregate number of Shares which may be issued or
transferred pursuant to Awards under the Plan is 2.5 million. Any Shares
distributed pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares, treasury Shares or Shares purchased on the open market.

3.2
If any Shares subject to an Award are forfeited or expire, are converted to
shares of another entity in connection with a Takeover, Sale, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event, the Shares subject to such Award shall, to the
extent of such forfeiture, expiration or conversion, again be available for
future grants of Awards under the



8



--------------------------------------------------------------------------------

Draft


Plan. The following Shares shall not be added to the Shares authorized for grant
under section 3.1 and shall not be available for future grants of Awards:
(a)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; and

(b)
Shares purchased on the open market with the cash proceeds from the Awards.

3.3
Substitute Awards shall not reduce the Shares authorized for grant under the
Plan, except as may be required by reason of Section 422 of the Code.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of shares of the entities party to such
acquisition or combination) may be used for Awards under the Plan and shall not
reduce the Shares authorized for grant under the Plan; provided that Awards
using such available Shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employed by or providing services to the Company or its Subsidiaries immediately
prior to such acquisition or combination.


4
FORM OF INVITATION AND APPLICATION

4.1
When invitations to join the Plan are made:

(a)
The invitations and applications to join the Plan must be made in the form
determined by the Administrator from time to time. This may include invitations
and applications in writing or by e-mail, internet (or other electronic means)
and interactive voice response.

(b)
The invitation and the application will, if applicable, specify whether for that
or any future operation of the Plan, Free Shares, Investment Shares and/or
Matching Shares may be acquired.

(c)
The completed application must be submitted to the Company or any Participating
Company within the period specified in the invitation. An Eligible Employee who
has not submitted a completed application will not be able to participate in the
Plan.

(d)
The application will take effect from such date as is set out in the application
and will continue until such time as the Participant ceases to be a
Participating Employee or notifies the Company that he wishes to withdraw from
the Plan.



9



--------------------------------------------------------------------------------

Draft


(e)
The application must include an undertaking by the Eligible Employee not to sell
or dispose of any interest in the Free Shares and Matching Shares until the end
of the Holding Period except in the event of a Change of Control, as set out in
section 11.2 (Withholding) or on cessation of employment as set out in the
relevant Schedule.


5
SCALING BACK

If there is a limit on the number of Shares which may be acquired as Investment
Shares and the Contributions set out in the application exceed that number, the
Administrator will scale down applications by taking any one or more of the
following steps:
(a)
reducing the excess of Contributions over any set minimum amount for
Contributions proportionately;

(b)
reducing all monthly Contributions to any set minimum amount for Contributions;

(c)
selecting applications to contribute the minimum amount for Contributions by
lot; or

(d)
choosing any other method which they deem appropriate.

(e)
The Administrator will notify Participants of the scaling down and their
application will be deemed changed or withdrawn accordingly.


6
DIVIDEND SHARES AND DIVIDEND EQUIVALENTS

6.1
All dividends payable in respect of a Participant's Plan Shares will belong to
the Participant. Unless the Administrator determines otherwise, the Company will
procure that any dividends paid will be used to acquire Dividend Shares on
behalf of the Participant as the Administrator determines from time to time.
Dividend Shares will not be subject to any restrictions or forfeiture and will
form part of the Participant's Plan Shares for the purpose of this section 6.1.
Dividend Shares will be held by the Nominee on behalf of the Participant unless
and until the Participant or the Administrator direct that the Dividend Shares
should be transferred to the Participant or his nominee or sold. Where the
Administrator determines that dividends will not be reinvested they will be paid
in cash to the Participant.

6.2
Where the Participant is granted Free Shares or Matching Shares under Schedule
3, the Administrator may at any time determine that the Participant will also be
granted the right to receive a Dividend Equivalent which may be paid in cash or
in Dividend Shares (as determined from time to time by the Administrator).
Dividend Equivalents will be paid to the Participant or their nominee at such
time as the Shares subject to the Free Share and/or Matching Share award are
issued or transferred to the Participant unless the Administrator decides that
any Dividend Shares should be held in accordance with section 6.1.



10



--------------------------------------------------------------------------------

Draft


6.3
The Nominee is not required to pay a Participant any interest earned on any
dividend to which the Participant is entitled. The Nominee may retain any
interest on such terms as the Administrator decides.


7
EVENTS AFFECTING SHARE CAPITAL

7.1
Share Capital Variation

(a)
The Participant (or anyone authorised by him) has the right to direct the
Nominee on the appropriate action to take (if any) in relation to any right
relating to a Participant's Plan Shares in connection with a Share Capital
Variation. The Nominee may not take any action without such a direction. If the
Nominee has not received the necessary direction and funds needed to carry out
the direction before such time as the Nominee specifies, it will allow the right
to lapse. If the Nominee is to be involved in any liability, it may require an
indemnity which it considers appropriate from the Participant.

(b)
In the event of a Share Capital Variation, the Administrator may adjust the
number or class of Shares or securities subject to any Free Share or Matching
Share award.

7.2
Change of Control and Corporate Events

(a)
The Participant (or anyone authorised by him) has the right to direct the
Nominee on the appropriate action to take in relation to any offer or right
relating to a Participant's Plan Shares in connection with a Change of Control
or Corporate Event. The Nominee may not take any action without such a
direction. On a Change of Control or Corporate Event, any consideration
consisting of new shares or securities will be held by the Nominee as Plan
Shares as if they were the original Plan Shares.

(b)
In the event of a Change of Control or, if the Administrator so decides, a
Corporate Event, a Participant's Free Shares and/or Matching Shares will Vest at
the time of the relevant event.

7.3
Fractional entitlements

Where, following any offer referred to in section 7.1 (Share Capital Variation),
the Nominee receives rights or securities in respect of Plan Shares, it will
allocate them among the Participants concerned on a proportionate basis,
rounding down if necessary. The Nominee will then aggregate any fractions not
allocated and sell the unallocated rights and securities. The Nominee will
deduct all expenses of sale and applicable tax and social security from the
proceeds of sale and distribute the net proceeds of sale proportionately among
the Participants whose allocation was rounded down. However, if a Participant's
entitlement is less than the transfer costs (wire fees) to be incurred in
distributing the entitlement, the Nominee may retain that entitlement and use it
to pay the expenses of the Plan.

8
SHARE RIGHTS



11



--------------------------------------------------------------------------------

Draft


8.1
Rights

Except as otherwise provided in the Plan, Plan Shares will receive identical
treatment and rank pari passu in all respects with all other shares of common
stock of the Company and in particular in respect of each of the following,
where applicable:
(a)
the dividend payable (provided that Plan Shares which have been newly issued may
receive, in respect of dividends payable by reference to a period beginning
before the date on which such Plan Shares were issued, treatment that is less
favourable than that accorded to Shares issued before that date) and further
provided that the Nominee may award Shares, a proportion of which will rank for
dividends or other rights attaching to Shares by reference to a record date
preceding the relevant Award Date and a proportion of which will not. If this
happens, the Nominee will award the Shares to each Participant as far as
practicable in those same proportions.;

(b)
repayment rights;

(c)
restrictions attaching to the Shares; and

(d)
any offer of substituted or additional shares, securities or rights of any
description in respect of Shares.

8.2
Voting

(a)
The Nominee may invite Participants to direct it on the exercise of any voting
rights attaching to Plan Shares registered in the name of the Nominee. The
Nominee may not take any action without such a direction. The Nominee will only
be entitled to vote on a show of hands if all directions received from
Participants who have given directions in respect of a particular resolution are
identical. The Nominee will not be under any obligation to call for a poll. In
the event of a poll the Nominee will vote in accordance with the directions of
Participants.

(b)
The Nominee must not vote in respect any Shares it holds under the Plan which
have not been registered in the name of the Nominee.

(c)
A Participant is not entitled to vote, to receive dividends or to have any other
rights of a shareholder in respect of Shares subject to a Free Share or Matching
Share award until the Shares are issued or transferred to the Participant or to
the Nominee to hold on behalf of the Participant.

8.3
Dealing with Plan Shares

Subject to the Provisions the Nominee will deal with a Participant's Plan Shares
at all times in accordance with the lawful directions given by or on behalf of
that Participant or any person in whom the beneficial interest in his Plan
Shares is for the time being vested. The Nominee will obey any directions given
by a Participant in accordance with the Provisions in relation to his Plan
Shares and any rights and income relating


12



--------------------------------------------------------------------------------

Draft


to those Shares (but in the absence of any such direction, or provision of the
Plan, the Nominee need not seek such direction and will take no action).
8.4
Stamp duty on Plan Shares

Any stamp duty payable on a transfer of a Participant's Plan Shares to him will
be paid by the Trustee.

9
PERSONAL DATA

9.1
By participating in the Plan, a Participant consents to the holding and
processing of personal data provided by the Participant to any member of the
Group, trustee or third party service provider, for all purposes relating to the
operation of the Plan. These include, but are not limited to:

(a)
administering and maintaining Participant records;

(b)
providing information to any taxation authority, members of the Group, the
trustee of any employee benefit trust, registrars, brokers or third party
administrators of the Scheme;

(c)
providing information to future purchasers of the Company or the business in
which the Participant works; and

(d)
transferring information about the Participant to a country or territory outside
the European Economic Area that may not provide the same statutory protection
for the information as the Participant's home country.

9.2
Section 9.1 shall not apply to the processing of data of Eligible Employees
based in the European Economic Area and instead the Company and any member of
the Group will process the data of such Eligible Employees in accordance with:

(i)
the applicable data privacy policy or policies adopted by the Company or other
member of the Group; and

(ii)
the data privacy notice(s) provided to the Eligible Employee covering the
processing of the Eligible Employee's data in connection with the Scheme.


10
NOTICES AND DIRECTIONS FROM PARTICIPANTS

10.1
Any direction to the Nominee in respect of a Participant's Plan Shares must be
given in writing by or on behalf of the Participant or any person in whom the
beneficial interest in his Plan Shares is for the time being vested.

10.2
Any notice or other communication under or in connection with the Plan may be
given by electronic mail, personal delivery or by sending the same by first
class post, in the case of a company to its registered office, and in the case
of an individual to his last known address. Where a notice or other
communication is given by first



13



--------------------------------------------------------------------------------

Draft


class post, it will be deemed to have been received 5 Business Days after it was
put into the post properly addressed and stamped.
10.3
The Company may send to the Participants copies of any documents or notices
normally sent to its shareholders.


11
TAX

11.1
Capital receipts and other amounts

When the Nominee receives money in relation to Plan Shares or the proceeds of
any disposal, it will make the required deductions for tax and social security
and pay the balance to the Participant. The Nominee may, however, retain any
amount which is less than the transfer costs (wire fees) to be incurred in
distributing the amount and use it for the purposes of the Plan.
11.2
Withholding

The Company or any Subsidiary shall have the authority and the right to deduct
or withhold, or require a Participant to remit to the relevant Group Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes
(including the Holder's FICA, employment tax or other social security
contribution obligation) required by law to be withheld or otherwise arising
with respect to any taxable event concerning a Participant arising as a result
of the Plan or any Award. The Administrator may, in its sole discretion and in
satisfaction of the foregoing requirement, satisfy such obligations by any
payment means it deems appropriate including without limitation, by withholding
Shares otherwise issuable under an Award (or allowing the surrender of Shares).
The number of Shares which may be so withheld or surrendered shall be limited to
the number of Shares which have a fair market value on the date of withholding
or repurchase no greater than the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income (or such other number as would not result in adverse financial
accounting consequences for the Company or any of its Subsidiaries).

12
AMENDMENTS

12.1
Except as otherwise provided in section 12.3, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board; provided that, no amendment, suspension or
termination of the Plan shall, without the consent of the holder of the Award,
materially and adversely affect any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.

12.2
Notwithstanding section 12.1, the Board may not, except as provided in Provision
7, take any of the following actions without approval of the Company’s
stockholders given within twelve (12) months before or after such action:

(a)
increase the limit imposed in section 3.1 on the maximum number of Shares which
may be issued under the Plan, or



14



--------------------------------------------------------------------------------

Draft


(b)
reduce the price per share of any outstanding Award granted under the Plan.

12.3
Overseas considerations

Notwithstanding any other provision of the Plan, the Board may amend or add to
the provisions of the Plan (by way of schedule or otherwise) as they consider
necessary or desirable to facilitate the operation of the Plan in any
jurisdiction or to enable the Plan to take advantage of any favourable tax or
regulatory treatment, provided that any such addition or amendment does not vary
the basic features of the Plan.

13
GENERAL

13.1
Relationship between the Plan and employment

The rights and obligations of any individual under the terms of his office or
employment with any member of the Group will not be affected by his
participation in the Plan or any right which he may have to participate in it
and the Plan does not form part of any contract of employment between that
individual and any member of the Group. A Participant whose office or employment
is terminated for any reason whatsoever (and whether lawful or otherwise) will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
any Award then held by him or otherwise in connection with the Plan.
13.2
Administrator's power of interpretation

The Plan will be administered by the Administrator, which may from time to time
make and vary Provisions and regulations consistent with the Plan and establish
procedures for the administration and implementation of the Plan as it thinks
fit, and in the event of any dispute or disagreement as to the interpretation of
the Plan, or of any Provision, regulation or procedure, or as to any question or
right arising from or related to the Plan, the decision of the Administrator
will be final and binding on all persons.
13.3
Change in legislation

Any reference in the Plan to any legislation includes a reference to that
legislation as from time to time modified, extended or re-extended.
13.4
Termination of the Plan

The Plan will be terminated at the end of the period of 10 years from the date
it is approved by the shareholder of the Company or earlier as determined by the
Board and, in respect of Awards granted under Schedule 2, in accordance with a
Plan Termination Notice issued by the Company to the Nominee pursuant to
paragraph 89 of ITEPA Schedule 2 (as defined in Schedule 2).
13.5
Governing law



15



--------------------------------------------------------------------------------

Draft


The Plan and any Programs and Award Agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts thereof or of any other jurisdiction.


 


16



--------------------------------------------------------------------------------

Draft







Schedule 1
United States Employees
1
Purpose of this schedule

1.1
The purpose of this Schedule 1 is to provide "Eligible Employees," as such term
is defined in this Schedule 1, a convenient opportunity to become shareholders
of the Company through payroll deductions.

1.2
The Company intends the Plan, as modified by this Schedule 1, to qualify as an
employee stock purchase plan under Section 423 of the United States Internal
Revenue Code of 1986, as amended (the "Code"). Accordingly, the provisions of
the Plan, as modified by and provided for in this Schedule 1, shall be construed
in a manner consistent with the requirements of Code Section 423; provided,
however, that the Company makes no representations to any Eligible Employee of
the tax consequences of purchases of Investment Shares.

1.3
The provisions of the Plan (including, without limitation, the maximum number of
offered Shares and the ten (10) year term of the Plan) shall apply in this
Schedule 1 except as varied or replaced by this Schedule 1.

1.4
All paragraph references are to paragraphs in this Schedule 1.

2
Definitions.

In this Schedule 1 the terms defined below shall have the following meaning and,
where applicable, shall replace the relevant definition in Section 1 of the
Plan. Defined terms used in this Schedule 1 but not defined below shall have the
meaning in Section 1.
"Applicable Restrictions Period" has the meaning given in paragraph 9.2.
"Compensation" means the base pay (including overtime), commissions and bonus
amounts paid in cash to an Eligible Employee by a Participating Company with
respect to an Offering Period. Notwithstanding the foregoing, the Company, in
its sole discretion, may determine to exclude bonuses and commissions from
Compensation for any given Offering Period, provided that any such determination
shall apply consistently to all Employees who are granted purchase rights for
such Offering Period.
"Eligible Employee" shall mean any person who is customarily employed for more
than twenty (20) hours per week and for more than five (5) months during any
calendar year, and who is having payroll taxes withheld from his/her
Compensation on a regular basis, by a Participating Company; provided, however,
to the extent permissible under United States Treasury Regulation Section
1.423-2(f), employees of a Participating Company who are solely citizens or
residents of a country other


17



--------------------------------------------------------------------------------

Draft


than the United States are not Eligible Employees; and provided further, that
such employee otherwise meets the eligibility requirements of Section 423 of the
Code .
"Offering Period" means a time period consisting of the number of months, not in
excess of twenty-seven (27) months, determined pursuant to paragraph 4.
"Participant" means an Eligible Employee who elects to participate in the Plan
pursuant to this Schedule 1.
"Participating Company" means any Participating Company, as defined in Section 1
of the Plan, that employs Eligible Employees who are resident in the United
States.
"Purchase Price" has the meaning given in paragraph 8.
“Shares” means shares of common stock of the Company.
3
Eligibility

3.1
Any Eligible Employee may participate in the Plan by completing the appropriate
investment election forms specified by the Company, and delivering such forms to
the Company by the tenth (10th) day of the month prior to the commencement of an
Offering Period. All Participants shall have the same rights and privileges in
accordance with Section 423 of the Code.

3.2
No Eligible Employee who becomes a Participant shall be entitled to acquire
Investment Shares if, immediately after the acquisition, that Participant
(together with any other person whose Investment Shares and other shares of the
Company and any Subsidiaries would be attributed to such Participant pursuant to
Section 424(d) of the Code) would own Shares and other shares or hold
outstanding rights to purchase Shares or other shares, or both, possessing five
percent (5%) or more of the total combined voting power or value of Shares and
other shares in the Company or in any Subsidiaries.

3.3
No Participant shall have the right to purchase Shares in excess of the
limitations specified in Section 423(b)(8) of the Code. Therefore, the maximum
value of the Shares and other shares that a Participant may accrue at a rate or
acquire in a calendar year under all employee purchase plans (described in Code
Section 423) of the Company and its Subsidiaries, when aggregated, is US $25,000
of the Market Value of the Shares and other shares determined on the first day
of each Offering Period (which is equal to US $21,250 at 85% of the Market
Value).

4
Offering Period

4.1
Initially there will be two (2) Offering Periods each calendar year, each for a
six- (6-) month period commencing on January 1 and July 1, and ending on June 30
and December 31, respectively. The Board may change the duration, frequency,
start and end date of an Offering Period for future calendar years.

4.2
A Participant shall cease to be a Participant upon the earliest to occur of:



18



--------------------------------------------------------------------------------

Draft


(a)
the date of a withdrawal under paragraph 10 below, or

(b)
the date the Participant otherwise ceases to be an Eligible Employee.

4.3
The start and end of any Offering Period must be set out in the investment
election form completed by the Participant pursuant to paragraph 3.1 before the
first Contribution is deducted from a Participant's Compensation. The Offering
Period must start on or before the date of the first Contribution.

4.4
If, during an Offering Period, a transaction or other corporate event described
in Code Section 424 occurs, then unless the Plan is assumed, the Offering Period
will be shortened by the Board setting a new last day of the Offering Period
that is prior to the closing date of such transaction; and the new date of
purchase of Investment Shares shall be communicated to the Participants.

5
Making Contributions

5.1
Contributions will be deducted from the Participant's Compensation on each pay
date after the start of the Offering Period.

5.2
All Contributions are made after any payroll deductions for tax and social
security contributions.

6
Holding Contributions

The Contributions will be held by the Company or a Participating Company in a
non-interest bearing notional account until they are used to acquire Investment
Shares on the Participant's behalf pursuant to paragraph 8 or returned to the
Participant pursuant to the provisions of the Plan.
7
Varying Contributions

A Participant may elect to decrease or terminate his rate of Contributions by
submitting a notice to the Company on such terms as set by the Company from time
to time. The new rate of Contributions will take effect on the date specified by
the Company. The Committee may set a limit on the number of times a Participant
is permitted to vary his rate of Contributions.
8
Purchase of Shares

8.1
Investment Shares shall be acquired for each Participant (with each
Participant's Contributions for an Offering Period) automatically on the last
day of the Offering Period or, if that is not a Business Day, on the previous
Business Day. The Company or applicable Participating Company may make such
provisions and take such action as it deems necessary or appropriate for the
withholding of taxes (including employment taxes) which may be required under
applicable law, including the withholding of such taxes from other compensation
payable to the Participant. Each Participant, however, shall be responsible for
the payment of all individual tax liabilities of the Participant relating to his
or her participation in the Plan.



19



--------------------------------------------------------------------------------

Draft


8.2
The number of Investment Shares purchased shall be determined by dividing the
Participant's Contributions by the Purchase Price, subject to the adjustments
provided for in paragraph 9 below.

8.3
The "Purchase Price" shall be the lesser of (i) 85% of the Market Value of a
Share on the first day of the relevant Offering Period, and (ii) 85% of the
Market Value of a Share on the last day of the Offering Period.

9
Delivery

9.1
Investment Shares acquired for a Participant under paragraph 8 shall, as
determined by the Company, either be delivered (in non-certificated or
certificated form) to the Participant, a brokerage account established for the
Participant at a Company-designated brokerage firm, or to the Nominee to be held
on behalf of the Participant.

9.2
Unless otherwise determined by the Company, a Participant may not sell, assign,
pledge or otherwise transfer any Investment Shares purchased under the Plan for
a period of two (2) years after the beginning of an Offering Period or one (1)
year from the last day of an Offering Period for which such Shares were acquired
(the "Applicable Restriction Period") except, pursuant to paragraph 11, upon the
death of a Participant. Once any Applicable Restriction Period has expired, a
Participant may elect to have the applicable Shares delivered to the Participant
or to an account established by the Participant with any brokerage firm.

9.3
The cost of any disposition of Shares acquired through participation in the Plan
shall be the sole responsibility of the Participant.

10
Withdrawal

10.1
A Participant whose employment terminates for any reason (including, but not
limited to, retirement or death) during an Offering Period and prior to the last
day of such Offering Period will be deemed to have withdrawn from the Plan
effective immediately upon the date of such termination of employment.

10.2
If a Participant withdraws from the Plan under the terms of this paragraph 10,
no Shares will be purchased for the Offering Period in which the Participant's
employment terminates, as applicable. Any Contributions accumulated for the
Participant will be returned to the Participant as soon as practicable.

10.3
In the event of the Participant's death, all Contributions and Shares shall be
paid to the Participant's beneficiary, estate or other party as provided in
paragraph 11 below.

11
Designation of Beneficiary

11.1
A Participant may file with the Company a written designation of a beneficiary
who is to receive any cash to his or her credit under the Plan in the event of
the Participant's death before the end of an Offering Period, or any Shares and
cash to his or her credit under the Plan in the event of the Participant's death
on or after the end of an Offering Period but prior to the delivery of such
Shares and cash. A beneficiary may be changed by the Participant at any time by
notice in writing to the Company.



20



--------------------------------------------------------------------------------

Draft


11.2
Upon the death of a Participant, the Company shall deliver such Shares or cash,
or both, to the beneficiary designated under paragraph 11.1. In the event a
Participant dies and is not survived by a designated beneficiary, the Company
shall deliver such Shares or cash, or both, to the personal representative of
the estate of the deceased Participant. If to the knowledge of the Company no
personal representative has been appointed within ninety (90) days following the
date of the Participant's death, the Company, in its discretion, may deliver
such Shares or cash, or both, to the surviving spouse of the deceased
Participant, or to any one or more dependents or relatives of the deceased
Participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

11.3
No designated beneficiary shall, prior to the death of the Participant by whom
the beneficiary has been designated, acquire any interest in the Shares or cash
credited to the Participant under the Plan.

12
Waiver

No liability whatever shall attach to or be incurred by any past present or
future shareholders, officers or directors, as such, of the Company or any
Subsidiary, under or by reason of any of the terms, conditions or agreements
contained in this Plan or implied, and any and all liabilities of, and any and
all rights and claims against, the Company or any Subsidiary, or any
shareholder, officer or director as such, whether arising at common law or in
equity or created by statute or constitution or otherwise, pertaining to this
Plan, are hereby expressly waived and released by every Eligible Employee as a
part of the consideration for any benefits by the Company under this Plan.
13
Securities Law Restrictions

Shares shall not be issued under the Plan unless (a) the exercise of the related
purchase right and the issuance and delivery of the shares pursuant thereto
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the United States Securities Act of 1933, as
amended, and any rules and regulations promulgated pursuant to such laws and
with the requirements of any stock exchange upon which the shares may then be
listed; and (b) the express approval of counsel for the Company with respect to
such compliance is first obtained. The Company reserves the right to place an
appropriate legend on any certificate representing Shares issuable under the
Plan with any such legend reflecting restrictions on the transfer of the shares
as may be necessary to assure the availability of applicable exemptions under
federal and state securities laws.
15     Shareholder Approval
In compliance with Code Section 423, the Plan will be submitted to the Company's
shareholders for approval within twelve (12) months following its adoption by
the Board; and the effectiveness of this Schedule 1 is subject to approval by
the shareholders within such twelve (12) month period. 


21



--------------------------------------------------------------------------------

Draft





SCHEDULE 2    
United Kingdom Employees


1
Purpose of this Schedule

1.1
The provisions of this Schedule 2 shall govern invitations made to join the Plan
and awards of Free Shares and/or Matching Shares to UK Eligible Employees who
are resident in the United Kingdom.

1.2
The Plan must not provide benefits to UK Participants otherwise than in
accordance with this Schedule 2 and in particular must not provide cash to UK
Participants as an alternative to Shares.

1.3
Section 1.2 does not prohibit an Eligible Employee receiving a benefit from the
Company as a result of any Shares held on his behalf under the Plan where that
Eligible Employee would have received the same benefit from the Company had the
Shares been acquired by that Eligible Employee otherwise than by virtue of the
Plan.

1.4
The Company will register the Plan with HM Revenue & Customs in accordance with
Part 10 of ITEPA Schedule 2 after it has been adopted by the Board and in any
event before the 6 July after the end of the Tax Year in which the first Awards
are made.

2
Definitions

In this Schedule the terms defined below shall have the following meaning and,
where applicable, shall replace the relevant definition in section 1. Defined
terms used in this Schedule but not defined below shall have the meaning in
section 1.
"Acquisition Date" means the date determined by the Trustee in accordance with
the Provisions on which it acquires Investment Shares (or, as the case may be,
Dividend Shares) on behalf of an Eligible Employee.
"Associated Company" has the meaning given to it by paragraph 94 of Schedule 2.
"Connected Company" has the meaning given to it in paragraph 18(3) of ITEPA
Schedule 2.
"Contributions" means money deducted from an Eligible Employee's Salary pursuant
to a Partnership Share Agreement and held by the Trustee to acquire Investment
Shares or to be returned to such a person.
"Free Share Agreement" means an agreement issued in accordance with the terms
set out in Part 1 of this Schedule 2 and, where relevant, Part 4 of this
Schedule 2;
"IT(EP)A" means the Income Tax (Earnings and Pensions) Act 2003.
"ITEPA Schedule 2" means Schedule 2 to IT(EP)A.


22



--------------------------------------------------------------------------------

Draft


"Market Value" means the closing price of a Share on any day on which the Nasdaq
(or other applicable exchange) is open for business or, in respect of any day on
which the Nasdaq (or other applicable exchange) is not open for business, the
closing price on the preceding day. If more than one price is shown as the
closing price the Market Value shall be the lower price plus one half of the
difference between the two figures.
"NICs" means National Insurance contributions.
"Partnership Share Agreement" means an agreement issued in accordance with the
terms set out in Part 2 of Schedule 2 and, where relevant Parts 3 and 4 of
Schedule 2.
"Plan Shares" means Free Shares, Matching Shares, Investment Shares or Dividend
Shares subscribed for or purchased by the Nominee under the Plan together with
all shares subsequently acquired by the Nominee by virtue of exercising any
rights attaching to such Shares and, in respect of Awards made under Schedule 2
together with any new shares (within the meaning of paragraph 87 of ITEPA
Schedule 2) (subject always to the provisions contained in paragraph 88 of ITEPA
Schedule 2), which remain subject to the Plan.
"Plan Termination Notice" means a notice issued under paragraph 89 of Schedule
2.
"Relevant Employment" means employment by the Company or any Associated Company.
"Salary" has the meaning given to it in paragraph 43(4) of ITEPA Schedule 2.
"Schedule 2 SIP" means a share incentive plan that has been certified by the
establishing company as complying with the requirements of ITEPA Schedule 2 and
notified to HM Revenue & Customs in accordance with paragraph 81A of ITEPA
Schedule 2.
"Surplus Assets" means all other assets being Trust Property of the Trust other
than Unawarded Shares, Plan Shares and Partnership Share Money.
"Tax Year" means a period of 12 months beginning on any 6 April and ending on
the following 5 April.
"Trustee" means such person or persons who is or are the trustees from time to
time of the Plan.
"Trust Property" means any shares, money and other property from time to time in
the name of, transferred to or held by the Trustee or under its control and
subject to the terms of this deed.
"UK Eligible Employee" means any individual who at the Award Date:
(a)
is an employee of a Constituent Company; and



23



--------------------------------------------------------------------------------

Draft


(b)
is in such employment on:

(i)
the date an Award of Free Shares is made;

(ii)
where an Award of Investment Shares without an Offering Period (and any related
Matching Shares) is made, the date of the deduction of Partnership Share Money;
and

(iii)
where an Award of Investment Shares with an Offering Period (and any related
Matching Share Award) is made, the date of the first deduction of Partnership
Share Money; and

(c)
has held employment with a "qualifying company" (within the meaning given to it
in paragraph 17 of ITEPA Schedule 2) at all times during any relevant Qualifying
Period; and

(d)
is a UK-resident tax payer (within the meaning set out at paragraph 8(2) of
ITEPA Schedule 2);

"Unawarded Shares" means Shares held by the Trustee that have not been awarded
to a Participant pursuant to the Provisions, or having been so awarded, have
been forfeited by the Participant in accordance with the Provisions.
3
Eligibility

3.1
Participation in other share incentive plans

For the purposes of Awards granted under this Schedule 2, if a person
participates in an Award under the Plan in a Tax Year in which that person has
already participated in an award of shares under one or more other plans that
are ITEPA Schedule 2 SIPs and established by the Company or a Connected Company
then the limits set out in:
(a)
paragraph 35 of ITEPA Schedule 2 (maximum annual award of Free Shares); and

(b)
paragraph 46 of ITEPA Schedule 2 (maximum amount of Partnership Share Money
deductions);

will apply as if the Plan and other such plans were a single plan.
3.2
Excluded individuals

An individual is not eligible to participate in an Award where:
(a)
their participation is excluded by paragraphs 18 or 18A of ITEPA Schedule 2
(maximum participation in other Schedule 2 SIPs or connected Schedule 2 SIPs in
a Tax Year); or

(b)
following the communication from the Administrator in accordance with section 4
(Form of Invitation and Application), the individual has notified the



24



--------------------------------------------------------------------------------

Draft


Administrator that he or she does not wish the Trustee to appropriate Shares to
him or her.
3.3
Identifying UK Eligible Employees

Whenever the Company intends to offer Plan Shares, the Administrator will
identify all individuals who are not then participating in the Plan (and, if
applicable, all UK Eligible Employees who have, since the Plan was last
operated, revoked under paragraph 3.2(b) any notification previously sent to
them) but who are expected to be UK Eligible Employees at the Award Date; and
will communicate in writing with each of those individuals asking whether they
wish to be a Participant.
4
Allocation of funds for purchase of shares

4.1
Source of funds

A Participating Company may at any time allocate funds for the purposes of the
Plan in accordance with the Provisions, provided that it will only pay to the
Trustee such sums as are required in connection with the acquisition of Free or
Matching Shares by the Trustee for appropriation to UK Eligible Employees who
are for the time being employed by that Participating Company.
4.2
Amount of funds

The amount of the funds to be allocated will be such amount (if any) as the
Administrator may determine and notify to each Constituent Company save that in
the case of any Subsidiary such amount (if any) will be determined by agreement
between the Administrator and the directors of the Subsidiary.
4.3
Notification of Trustee

The amount of the funds will be notified in writing to the Trustee as soon as it
has been determined and will be paid to the Trustee by the Participating
Companies. The Administrator will also notify the Trustee of the number of
Shares (if any) that are to be made available for subscription by the Trustee
and the price at which those Shares are to be offered for subscription.
4.4
Acquisition of Shares by Trustee

The Trustee will apply the amount paid to it under paragraph 4.1 in the
acquisition of Shares if and to the extent that Shares are offered to it and at
the price notified to it pursuant to paragraph 4.3 and any balance will be
applied in purchasing Shares from existing shareholders (and paying any stamp
duty which arises as a result of that purchase, or other expenses of the Trustee
incurred in operating the Plan).
5
Determination of initial market value

Before Shares are appropriated by the Trustee on any occasion, the Trustee will
determine the Initial Market Value of such Shares in accordance with these
Provisions.


25



--------------------------------------------------------------------------------

Draft


6
Making of awards

6.1
Free Share Awards

The Administrator may at any time (subject always to paragraph 7) make an award
of Free Shares in accordance with Part 1 of this Schedule 2.
6.2
Partnership Share Awards

The Administrator may at any time (subject always to paragraph 7) make
arrangements to put in place Partnership Share Agreements in accordance with
Part 2 of this Schedule 2.
6.3
Matching Share Awards

Where Partnership Share Agreements are to be or have been put in place, the
Administrator may (subject always to paragraph 7) award Matching Shares in
accordance with Part 3 of this Schedule 2.
6.4
Dividends

Each Free Share Agreement and Partnership Share Agreement will make provision
(subject always to paragraph 7) in relation to dividends in accordance with Part
4 of this Schedule 2.
7
Obligations of participants

7.1
Contract for Plan Shares

Section 4.1(e) shall not apply to Awards granted under Schedule 2.
Subject to paragraph 7.2 each Participant is bound in contract with the Company:
(a)
to permit his Free Shares, Matching Shares and/or Dividend Shares (as the case
may be) to remain in the hands of the Trustee throughout the relevant Holding
Period;

(b)
not to assign, charge or otherwise dispose of the beneficial interest in his
Plan Shares during the relevant Holding Period; and

(c)
if he directs the Trustee to transfer the ownership of his Plan Shares to him at
any time during the Holding Period (or at any other time at which the
Participant suffers a liability to income tax or NICs on his Plan Shares as a
result of such a transfer), to pay to the Trustee before the transfer takes
place a sum equal to such income tax and NICs to enable the Trustee to meet its
PAYE obligations pursuant to paragraph 79 of ITEPA Schedule 2.

7.2
Holding Period

For the purposes of paragraph 7.1:


26



--------------------------------------------------------------------------------

Draft


(a)
in relation to each Award of Free Shares or Matching Shares, the Holding Period
is a period specified by the Administrator, of not less than 3 years beginning
with the Award Date, and will be the same for all Participants who receive an
Award at the same time. The Holding Period may not be increased in respect of
Free Shares or Matching Shares already awarded under the Plan; and

(b)
in respect of Dividend Shares the Holding Period is the period of 3 years
beginning with the relevant Acquisition Date. The Holding Period may not be
increased in respect of Dividend Shares already awarded under the Plan.

7.3
Plan Shares and Company events

Section 7 (Events affecting Share Capital) shall not apply to Awards granted
under Schedule 2.
Paragraph 7.1 does not prevent the Participant from directing the Trustee to:
(a)
accept an offer for any of their Free, Matching or Dividend Shares (in this
Provision referred to as 'the Original Shares'), if such acceptance or agreement
will result in a new holding, as defined in Section 126(1)(b) of the Taxation of
Chargeable Gains Act 1992, being equated with the Original Shares for the
purposes of capital gains tax; or

(b)
agree to a transaction affecting their Original Shares or such of them as are of
a particular class, if the transactions would be entered into pursuant to a
compromise, arrangement or scheme applicable to or affecting:

(i)
all the ordinary share capital of the Company or, as the case may be, all the
shares of the class in question; or

(ii)
all the shares, or shares of the class in question, which are held by a class of
shareholders identified otherwise than by reference to their employment or their
participating in a plan that is a Schedule 2 SIP; or

(c)
accept an offer of cash, with or without other assets, for their Original Shares
if the offer forms part of a general offer which is made to holders of shares of
common stock of the Company and which is made in the first instance on a
condition such that if it is satisfied the person making the offer will have
control of the Company, within the meaning of section 450 of the Corporation Tax
Act 2010; or

(d)
accept an offer of a qualifying corporate bond (as construed in accordance with
section 117 of the Taxation of Chargeable Gains Act 1992), whether alone or with
cash or other assets or both, for his Original Shares if the offer forms part of
a general offer which is made as mentioned in section 7.3(c).

8
Company reconstructions, amalgamations etc.



27



--------------------------------------------------------------------------------

Draft


Section 7.2 (Change of Control and Corporate Events) shall not apply to Awards
granted under Schedule 2.
In the event of a transaction relating to the Company that falls within the
definition of "company reconstruction" in paragraph 86 of ITEPA Schedule 2, Plan
Shares will be dealt with in accordance with paragraph 87 of ITEPA Schedule 2.
9
Rights Issues

Sections 7.1 (Share Capital Variation) and 7.3 (Fractional Entitlements) shall
not apply to Awards granted under Schedule 2.
(a)
Notification of Participants

In the event of the Company making an offer to its shareholders on a rights
basis such offer will be extended to the Trustee in respect of the total number
of Plan Shares. The Trustee will notify each Participant concerned of the rights
that are attributable to his Plan Shares. A Participant will be at liberty to
direct the Trustee to accept such offer in respect of all of his Plan Shares and
subject to paragraph (b) any shares subscribed for by the Trustee under this
Provision will be treated as Plan Shares in relation to any Participant and any
cash arising from the disposal of rights (except insofar as used to accept the
offer) will be accounted for to the relevant Participant (subject to deduction
of any applicable income tax and NICs).
(b)
Excluded events

Paragraph (a) does not apply:
(i)
to shares and securities allotted as the result of taking up a rights issue
where the funds to exercise those rights were obtained otherwise than by virtue
of the Trustee disposing of rights in accordance with this Provision; or

(ii)
where the rights to a share issue attributed to Plan Shares are different from
the rights attributed to other ordinary shares of the Company.

10
Termination of plan

10.1
If the Plan is terminated pursuant to section 13.4 (Termination of the Plan),
the Company will without delay following execution of a Plan Termination Notice
provide a copy of the notice to the Trustee, HM Revenue & Customs and each
individual who has Plan Shares or who has entered into a Partnership Share
Agreement which was in force immediately before the Plan Termination Notice was
issued.

10.2
On the issue of a Plan Termination Notice or on the expiry of the Trust Period
paragraph 90 of ITEPA Schedule 2 will have effect.

10.3
If:



28



--------------------------------------------------------------------------------

Draft


(a)
the Plan is no longer to be a Schedule 2 SIP by virtue of paragraph 81H of ITEPA
Schedule 2 (HM Revenue & Customs determining that the Plan does not or has not
met the requirements of Schedule 2) or paragraph 81I of ITEPA Schedule 2 (the
Company failing to pay a fine for less serious non-compliance with ITEPA
Schedule 2); or

(b)
a Plan Termination Notice is issued;

any Partnership Share Money held on behalf of UK Eligible Employees will be
repaid to them as soon as practicable after the closure notice or default notice
is given by HM Revenue & Customs to the Company or the Plan Termination Notice
is notified to the Trustee, subject to deduction of income tax under PAYE and
employee's NICs.


29



--------------------------------------------------------------------------------

Draft




Part 1
1
FREE SHARES

1.1
Awarding Free Shares

Where the Administrator decides to offer Free Shares, it will notify the Trustee
of the date that is to be the relevant Award Date. Those UK Eligible Employees
who wish to participate in the Plan in respect of that offer will within the
period of 14 days after receipt of the communication referred to in section 4
(or such further period as the Administrator may allow) enter into a Free Share
Agreement in accordance with the provisions of this Part 1.
1.2
Number of Shares in Awards

Subject to paragraph 1.3, the number of Free Shares to be appropriated by the
Trustee to each UK Eligible Employee on any Award Date will be determined by the
Administrator and the entitlement of each UK Eligible Employee expressed as:
(a)
a fixed number of Shares; and/or

(b)
a fixed number of Shares determined by the Administrator by reference to a
proportion of Salary; and/or

(c)
a fixed amount determined by the Administrator (whether by reference to a number
of Shares or a number of Shares with a market value equal to a fixed sum).

1.3
Conditions for Awards

In respect of each Award of Free Shares:
(a)
in any year the basis of calculation of the entitlement of each UK Eligible
Employee will be the same;

(b)
every UK Eligible Employee will be invited to participate on the same terms and
that those who do participate must actually do so on the same terms; and

(c)
the aggregate of the Initial Market Value of the Free Shares appropriated to a
UK Eligible Employee in any Tax Year will not exceed £3,600 or such other amount
as may be prescribed from time to time for the purposes of paragraph 35 of ITEPA
Schedule 2.

1.4
Free Shares to be held by Trustee

The Free Shares to which each UK Eligible Employee is entitled as a result of
the determinations described above will be appropriated to the UK Eligible
Employee at


30



--------------------------------------------------------------------------------

Draft


the aggregate of their Initial Market Values but will be registered in the name
of the Trustee on their behalf.
1.5
Pro-rating of Shares with different rights

In the event that the Trustee acquires Shares for appropriation on an Award Date
and some of those Shares carry a right of any kind which is not carried by every
other Share, then the Shares which carry such right will so far as practicable
be appropriated pro rata according to the number of Shares appropriated to each
UK Eligible Employee on the Award Date.
1.6
Awards may be subject to Performance Allowances

"Performance Allowances" means the criteria for an Award of Free Shares where:
(a)
whether Shares are awarded; or

(b)
the number or value of Shares awarded;

is conditional upon performance targets being met.
The number of Free Shares (if any) to be appropriated to each UK Eligible
Employee on a given Award Date may be set by reference to such Performance
Allowances as may be determined by the Administrator provided that:
(a)
the Administrator must adopt either Method 1 as set out in paragraph 1.8 or
Method 2 as set out in paragraph 1.9 below;

(c)
the Performance Allowances will be determined by reference to such fair and
objective criteria (performance targets) relating to business results as the
Administrator may determine over such period as the Administrator may specify;

(d)
performance targets must be set for performance units of one or more employees;

(e)
for the purposes of an Award of Free Shares an employee must not be a member of
more than one performance unit; and

(f)
all UK Eligible Employees must be subject to the same Performance Allowances
determined in accordance with these Provisions.

1.7
Notice to Participants of Performance Allowances

Where the Administrator decides to use Performance Allowances in relation to an
Award it will, as soon as reasonably practicable:
(a)
notify each UK Eligible Employee participating in the Award of the performance
targets and measures which, under the Plan, will be used to determine the number
or value of Free Shares awarded to him; and



31



--------------------------------------------------------------------------------

Draft


(b)
notify all UK Eligible Employees of any Constituent Company, in general terms,
of the performance targets and measures to be used to determine the number or
value of Free Shares to be awarded to each Participant in relation to the Award.



1.8
Performance Allowances: method 1

By this method:
(a)
at least 20% of the Free Shares awarded in any performance period will be
awarded without reference to performance;

(b)
the remaining Free Shares will be awarded by reference to performance; and

(c)
the highest number of Shares awarded to an individual by reference to
performance in accordance with sub-paragraph (b) in any period will be no more
than four times the highest number of shares awarded to an individual without
reference to performance in accordance with sub-paragraph (a).

If this method 1 is used:
(i)
the Free Shares awarded without reference to performance (sub-paragraph (a))
will be awarded on the same terms mentioned in paragraph 1.2 as qualified by
paragraph 1.3; and

(ii)
the Free Shares awarded by reference to performance (sub-paragraph (b)) need not
be allocated on the same terms mentioned in paragraph 1.2 as qualified by
paragraph 1.3.

1.9
Performance Allowances: method 2

By this method:
(a)
some or all Free Shares will be awarded by reference to performance;

(b)
the Award of Free Shares to UK Eligible Employees who are members of the same
performance unit (as referred to in paragraph 1.6) will be made on the same
terms mentioned in paragraph 1.2 as qualified by paragraph 1.3; and

(c)
Free Shares awarded to each performance unit will be treated as separate Awards.

1.10
Forfeiture

For the purposes of this sub-paragraph, "Forfeiture Period" means a period of no
more than 3 years beginning with the date on which the relevant Free Shares are
awarded to the Participant and specified in the relevant Free Share Agreement.


32



--------------------------------------------------------------------------------

Draft


The Free Shares to be appropriated to each UK Eligible Employee on a given Award
Date may at the Administrator's discretion be made subject to forfeiture
(meaning that a Participant will cease to be beneficially entitled to them):
(a)
on the Participant ceasing to be in Relevant Employment at any time in the
Forfeiture Period; and/or

(b)
on the Participant withdrawing the Free Shares from the Plan during the
Forfeiture Period,

otherwise than by reason of death, injury, disability, redundancy, retirement, a
relevant transfer within the meaning of the Transfer of Undertakings (Protection
of Employment) Regulations 2006 or the employing company of the Participant
ceasing to be an Associated Company provided that the forfeiture of Free Shares
will not be linked to the performance of any person or persons and the same
provision for forfeiture will apply in relation to all Free Shares appropriated
at the same award Date.


33



--------------------------------------------------------------------------------

Draft


Part 2
2
INVESTMENT SHARES

2.1
Invitation to acquire Investment Shares

The Administrator may at any time invite every UK Eligible Employee to enter
into a Partnership Share Agreement in accordance with the provisions of this
Part 2 of Schedule 2 and will specify in the invitation (or other information
issued with, or made available to UK Eligible Employees at the same time as, the
invitation):
(a)
if the Administrator in its absolute discretion has so decided, the maximum
aggregate number of Shares to be included in all Awards of Investment Shares in
response to that invitation;

(b)
if the Administrator has so determined, the minimum amount to be deducted under
a Partnership Share Agreement on any occasion (provided that the amount must be
the same in relation to all Partnership Share Agreements entered into in
response to invitations issued on that occasion and must not be greater than
£10);

(c)
whether or not there is to be an Offering Period (which must not exceed 12
months) and if so:

(i)
its length; and

(ii)
whether the number of Shares acquired on behalf of each Participant will be
determined by reference to:

(A)
the Market Value of the Shares at the beginning of the Offering Period;

(B)
the Market Value of the Shares on the Acquisition Date; or

(C)
the lower of the Market Value of the Shares at the beginning of the Offering
Period and the Market Value of the Shares on the Acquisition Date.

2.2
Forfeiture

Investment Shares must not be subject to any provision under which they may be
forfeited while the Participant is in Relevant Employment.
2.3
Contents of Partnership Share Agreement

Each Partnership Share Agreement must contain:
(a)
a notice as prescribed under paragraph 48 of ITEPA Schedule 2 (statement as to
possible effect on Participant's entitlement to social security benefits,
statutory sick pay and statutory maternity pay);



34



--------------------------------------------------------------------------------

Draft


(b)
an undertaking by the Company to notify each Eligible Employee of any
restriction on the number of Shares to be included in an Award, which must be
given:

(i)
if there is no Offering Period, before the deduction of the Contributions
relating to the Award; and

(ii)
if there is an Offering Period, before the beginning of the Offering Period
relating to the Award; and

(c)
if there is to be an Offering Period, its length and which Market Value (from
the alternatives specified in paragraph 2.1(c)(ii)) will be applied to determine
the number of Investment Shares to be acquired.

2.4
Authority for deductions from salary

Subject to the Provisions, the amount of Contributions will be the amount that
an Eligible Employee specifies in the Partnership Share Agreement that they are
willing to allow to be deducted from Salary (whether paid monthly or at other
intervals).
2.5
Limits on deductions

The maximum permitted amount of Contributions deducted from the Participant's
Salary may not exceed the lowest of:
(a)
£1,800 in any Tax Year or such other amount as may be prescribed from time to
time for the purposes of paragraph 46 of ITEPA Schedule 2;

(b)
where there is an Offering Period, 10% of the total of the payments of Salary
made to such employee over that Offering Period or if there is no Offering
Period, 10% of the Salary payment from which the deduction is made; and

(c)
such maximum amount (if any) as may have been determined by the Administrator
for this purpose and specified in every invitation issued to UK Eligible
Employees on that occasion.

Any amount deducted in excess of that allowed by this paragraph 2.5 must be paid
over to the relevant Eligible Employee, subject to both deduction of income tax
under PAYE and employee's NICs, as soon as practicable.
2.6
Investment of Partnership Share Money

The Company and Participating Companies will, as soon as practicable after
deduction from a Participant's Salary, pass Contributions to the Trustee who
will place such Contributions into an account with any bank as defined in
section 1120 of the Corporation Tax Act 2010, in particular:
(a)
a person following within section 1120(2)(b) of the Corporation Tax Act 2010; or



35



--------------------------------------------------------------------------------

Draft


(b)
a firm falling within section 1120 (2)(c) of the Corporation Tax Act 2010;

until such money is either used to acquire Investment Shares on the relevant
Acquisition Date, or, in accordance with the Plan, returned to the Eligible
Employee from whose salary such Contributions have been deducted. The Trustee
will account for any interest arising on this invested money to the Eligible
Employee from whose Salary the Contributions have been deducted.
2.7
Purchasing Investment Shares

(a)
If there is no Offering Period the Trustee will acquire Investment Shares on
behalf of an Eligible Employee using the Contributions on the Acquisition Date
(which must be within 30 days of the last date on which the relevant deduction
of Contributions was made, or such later date as may be allowed by paragraph
50(4) of ITEPA Schedule 2) and the number of Shares awarded to each employee
will be determined in accordance with the Market Value of the Shares on that
date.

(b)
If there is an Offering Period, the Trustee will acquire Shares on behalf of the
Eligible Employee using the Contributions on the Acquisition Date (which must be
within 30 days of the end of the Offering Period, or such later date as may be
allowed by paragraph 52(5) of ITEPA Schedule 2) and the number of Shares
acquired on behalf of each Participant will be determined by reference to the
method for setting Market Value of the Shares specified in the relevant
invitation (or related information) in accordance with paragraph 2.1(c)(ii).

2.8
Refund of surplus deductions

Any surplus Contributions remaining after the acquisition of Shares by the
Trustee:
(a)
may, with the agreement of the Participant, be carried forward to the next
Offering Period or the next deduction as the case may be; and

(b)
in any other case, will be paid over to the Participant, subject to deduction of
both income tax under PAYE and employee's NICs, as soon as practicable.

2.9
Stopping and re-starting deductions

A Participant may stop and re-start deductions as follows:
(a)
A Participant may at any time give notice in writing to the Company to stop
deductions under a Partnership Share Agreement.

(b)
A Participant who has stopped deductions may subsequently give notice in writing
to the Company to re-start deductions under a Partnership Share Agreement, but
may not make up deductions that have been missed.

(c)
If the Award of Investment Shares is subject to one or more Offering Periods, a
Participant may not re-start deductions more than once in any Offering Period.



36



--------------------------------------------------------------------------------

Draft


(d)
Subject to a later date being specified in the notice:

(i)
the Company must within 30 days of receiving a notice under sub-paragraph(a),
ensure that no further deductions are made by it under the Partnership Share
Agreement; and

(ii)
the Company must on receiving a notice under sub-paragraph (a) re-start
deductions under the Partnership Share Agreement not later than the date of the
first deduction due under the Partnership Share Agreement more than 30 days
after receipt of the notice under sub-paragraph (a).

2.10
Withdrawing from a Partnership Share Agreement

An Eligible Employee may withdraw from a Partnership Share Agreement at any time
by notice in writing to the Company. Unless a later date is specified in the
notice, such a notice will take effect 30 days after the Company receives it.
Any Contributions then held on behalf of an Eligible Employee will be paid over
to that Eligible Employee as soon as practicable. This payment will be subject
to deduction of income tax under PAYE and employee's NICs.
2.11
Withdrawal of Investment Shares from the Plan

Once Investment Shares have been awarded to an Eligible Employee, he or she may
at any time withdraw any or all Investment Shares from the Plan.
2.12
Participant leaving

If a Participant ceases to be in Relevant Employment for any reason Investment
Shares will be withdrawn from the Plan and any Contributions held by the Trustee
on his or her behalf will, subject to deduction of income tax under PAYE and
employee's NICs, be repaid to the Participant as soon as reasonably practicable.
2.13
Roll-over of Partnership Share Agreement

If a transaction occurs during an Offering Period which results in a new holding
of shares being equated for the purposes of capital gains tax with any of the
Shares to be acquired under the Partnership Share Agreement, the employee may
agree that the Partnership Share Agreement will have effect after that
transaction as if it were an agreement for the purchase of shares comprised in
the new holding.


37



--------------------------------------------------------------------------------

Draft


Part 3
2
MATCHING SHARES

3.1
Requirements for Matching Shares

Matching Shares must:
(a)
be Shares of the same class and carrying the same rights as the Investment
Shares to which they relate;

(b)
subject to paragraph 3.3, be awarded on the same day that the Investment Shares
to which they relate are acquired on behalf of the Participant; and

be awarded to all UK Eligible Employees on exactly the same basis.
3.2
Contents of Partnership Share Agreement

Each Partnership Share Agreement will:
(a)
set out the basis on which a Participant is entitled to Matching Shares in
accordance with this Part 3 of Schedule 2; and

(b)
specify the ratio of Matching Shares to Investment Shares for the time being
offered by the Company (provided that such ratio may not exceed 2:1) and the
circumstances and manner in which the ratio may be changed by the Administrator.

The Administrator may vary the ratio before Investment Shares are acquired. Each
Participant must be notified of the terms of any such variation before his
Investment Shares are awarded under the Partnership Share Agreement.
3.3
No fractions of Matching Shares

If the number of Investment Shares on that day are not sufficient to allow a
whole Matching Share to be appropriated, the match will be made when sufficient
Investment Shares have been acquired to allow at least one Matching Share to be
appropriated.
3.4
Notification of Participants

As soon as practicable after any Matching Shares have been appropriated by the
Trustee to a Participant, the Trustee will give the Participant notice of the
appropriation specifying the number and description of Matching Shares
appropriated, their Initial Market Value, the Award Date and the applicable
Holding Period.
3.5
Forfeiture



38



--------------------------------------------------------------------------------

Draft


(a)
For the purposes of this sub-paragraph, "Forfeiture Period" means a period of no
more than 3 years beginning with the date on which the relevant Matching Shares
are awarded to the Participant and specified in the relevant Partnership Share
Agreement.

(b)
Matching Shares to be appropriated to each Eligible Employee on a given Award
Date may at the Administrator's discretion be made subject to forfeiture
(meaning that a Participant will cease to be beneficially entitled to them) in
the circumstances set out at paragraph (c) provided that:

(i)
the forfeiture of Matching Shares will not be linked to the performance of any
person or persons; and

(ii)
the same provision for forfeiture will apply in relation to all Matching Shares
included in the same Award of Matching Shares.

(c)
The circumstances in which the Administrator may determine that Matching Shares
may be subject to forfeiture are:

(i)
on the Participant ceasing to be in Relevant Employment at any time in the
Forfeiture Period; and/or

(ii)
on the Participant withdrawing the Matching Shares from the Plan in the
Forfeiture Period; and/or

(iii)
on the Participant withdrawing the Investment Shares in respect of which those
Matching Shares were awarded from the Plan within the Forfeiture Period;

otherwise than by reason of death, injury, disability, redundancy, retirement, a
relevant transfer within the meaning of the Transfer of Undertakings (Protection
of Employment) Regulations 2006 or the employing company of the Participant
ceasing to be an Associated Company.




39



--------------------------------------------------------------------------------

Draft


Part 4
3
DIVIDEND SHARES

Section 6 shall not apply to Awards granted under Schedule 2.
4.1
Rights and obligations of Dividend Shares

Each Free Share Agreement or Partnership Share Agreement as appropriate will set
out the rights and obligations of the Participant in respect of dividends paid
on Plan Shares.
4.2
How dividends are dealt with

The Administrator may in its absolute discretion:
(a)
direct that the Trustee apply all dividends attributable to Shares awarded to
Participants to acquire Dividend Shares;

(b)
direct the Trustee to pay all dividends attributable to Shares awarded to
Participants in cash to such Participants;

(c)
offer Participants the choice of either (a) or (b) above; or

(d)
revoke any direction for reinvestment of cash dividends.

4.3
Requirements for Dividend Shares

Dividend Shares must be shares:
(a)
of the same class and carrying the same rights as the Shares in respect of which
the dividend is paid; and

(b)
which are not subject to any provision for forfeiture while the Participant is
in Relevant Employment.

4.4
Nature of Dividend Shares

For the purposes of this Part 4, Dividend Shares are those acquired under this
Plan and those acquired under any other plan established by the Company or any
Associated Company that is a Schedule 2 SIP. In exercising its powers in
relation to the acquisition of Dividend Shares the Trustee must treat
Participants fairly and equally.
4.5
Acquisition of Dividend Shares

Where Dividend Shares are to be acquired the Trustee will apply all of the cash
dividend to acquire Shares on behalf of the Participant on the Acquisition Date
(which must be within 30 days of the date on which the relevant dividend was
received by the Trustee, or such later date as may be allowed by paragraph 66(4)
of ITEPA


40



--------------------------------------------------------------------------------

Draft


Schedule 2). The number of Dividend Shares acquired on behalf of each
Participant will be determined by the Market Value of the Shares on the relevant
Acquisition Date.
4.6
Carry-forward of excess amounts

Any amount that is not reinvested:
(a)
because the amount of the cash dividend is insufficient to acquire a whole
Share; or

(b)
because there is an amount remaining after acquiring the Dividend Shares;

may be retained by the Trustee and carried forward to be added to the amount of
the next cash dividend to be reinvested, but will be held so as to be separately
identifiable for the purposes of paragraph 4.7.
4.7
Repayment of amounts not reinvested

If:
(a)
the Participant ceases to be in Relevant Employment; or

(b)
a Plan Termination Notice is issued;

any cash dividend that has not been reinvested will be paid to the Participant
as soon as practicable after the end of that period or on cessation of Relevant
Employment, as applicable. On making such a payment, the Participant will be
provided with the information specified in paragraph 80 of ITEPA Schedule 2.
4.8
Dividend Shares ceasing to be Plan Shares

Where a Participant is charged to tax in the event of Dividend Shares ceasing to
be subject to the Plan, he will be provided with the information specified in
paragraph 80(4) of ITEPA Schedule 2.
4.9
Participant leaving

If a Participant ceases to be in Relevant Employment for any reason any cash
dividend that has not been reinvested will be paid to the Participant as soon as
practicable.




41



--------------------------------------------------------------------------------

Draft





SCHEDULE 3    
Rest of World Employees

1
Purpose of this Schedule

The provisions of this Schedule 3 shall govern invitations made to join the Plan
and awards of Free Shares and/or Matching Shares to ROW Eligible Employees who
are not resident in either the United States of America or the United Kingdom.
Defined terms used in this Schedule shall have the meaning in Section 1.
1.1
Non-transferability of Awards

Every Award granted pursuant to this Schedule 3 is personal to the Participant
to whom it is granted and must not be transferred, assigned, charged or
mortgaged (except on death). If a Participant does or attempts to do any of
these things, voluntarily or involuntarily, the Award will lapse.
2
Free Shares

2.1
Awards of Free Shares

The Administrator will award Free Shares to each Participant who is an Eligible
Employee on the Award Date on the basis set out paragraph 2.3.
2.2
Limit

If the Plan is operated to provide Free Shares each Participant may be awarded,
in any 12-month period, Free Shares with a maximum Initial Market Value of
$10,000, or such other amount as determined by the Administrator in respect of
that award of Free Shares.
2.3
Terms relating to Free Shares

Before the award of Free Shares, the Administrator will determine the following:
(a)
the method for calculating the number of Free Shares to be awarded for that
operation of the Plan, including any Performance Measures which apply;

(b)
the Holding Period; and

(c)
any forfeiture provisions under paragraph 2.5.

2.4
Notification by the Company



42



--------------------------------------------------------------------------------

Draft


(a)
At the time of, or as soon as practicable after, the award of Free Shares, the
Company will notify each Participant of the award. The Company will include in
the notification:

(i)
the number of Free Shares subject to the award; and

(ii)
the applicable Holding Period.

(b)
If Performance Measures apply to the availability, number or value of Free
Shares, the Company will notify Participants of the Performance Measures.

2.5
Forfeiture of Free Shares

Subject to paragraph 5.2(a), the Administrator may decide that an award of Free
Shares will be made on the basis that, if Participants cease to be employed by a
Group Company for any reason during the Holding Period (other than by reason of
paragraph 5.2 or a Change of Control), they will forfeit the award.
3
Investment Shares

3.1
Amount of Contributions

(a)
The Administrator will determine the maximum Contribution which will apply in
relation to the operation of the Plan from time to time and any such maximum
will be set out in the application or otherwise notified to the Participant. If
Contributions exceed these limits, the excess amount will be repaid to the
Participant as soon as practicable.

(b)
The Administrator may from time to time set a minimum amount for Contributions
on any occasion, irrespective of the intervals at which Contributions are to be
made. If there is such a minimum amount, it will be set out in the application
or otherwise notified to the Participant.

3.2
Making Contributions

(a)
The Contributions will be deducted from the Participant's Salary on each pay
date after the Participant's application has taken effect pursuant to paragraph
3.2(d) or on such other date(s) as the Administrator may decide.

(b)
Where local rules prohibit deductions from Salary, the Participant may be
permitted to make regular cash or other payments on such terms as the
Administrator determine.

(c)
If the Administrator so decide from time to time, the Participant may be
permitted to make a lump sum Contribution on such terms as the Administrator
determine. Any lump sum Contribution permitted by the Administrator, when added
to the Contributions made under paragraph 3.2(a) or 3.2(b) must not exceed the
limits set for the relevant operation of the Plan pursuant to paragraph 3.1(a).



43



--------------------------------------------------------------------------------

Draft


(d)
All Contributions are made after any deductions for tax and social security
contributions.

(e)
If a Participant ceases to be a Participating Employee, no further Contributions
will be made.

3.3
Holding Contributions

The Contributions will be held by the Nominee, the Company or any relevant
Participating Company in a non-interest bearing account until they are used to
acquire Investment Shares on the Participant's behalf or returned to the
Participant pursuant to the Provisions.
3.4
Use of Contributions on leaving the Plan

Where a Participant:
(a)
gives notice to withdraw from the Plan under paragraph 3.8; or

(b)
ceases to be a Participating Employee,

any Contributions held for the Participant will be used to acquire Investment
Shares on the next allocation date, unless local rules require such
Contributions to be returned to the Participant.
3.5
Excess Contributions

If so specified in the application, the Company may carry forward and add to the
amount of the next Contribution any Contributions, or part thereof, not used to
acquire Investment Shares. Alternatively, the Company may pay the excess to the
Participant as soon as practicable.
3.6
Stopping and re-starting Contributions

A Participant may give notice to the Company to stop making Contributions. He
may also give notice to the Company at any time that he wishes Contributions to
re-start. If the Plan is operated with an Offering Period, the Administrator may
determine whether Participants can re-start their Contributions more than once
in an Offering Period. If such a determination is made, it will be set out in
the application form or otherwise notified to the Participant.
The Company will arrange for Contributions to stop within 30 days of receiving
the notice, unless a later date is specified. The Company will arrange for
Contributions to re-start by the next due date for Contributions which is more
than 30 days after receipt of the notice to re-start, unless a later date is
specified.
3.7
Varying Contributions

A Participant may vary his rate of Contributions with the agreement of the
Administrator on such terms as set by the Administrator from time to time. The
new


44



--------------------------------------------------------------------------------

Draft


rate of Contributions will take effect no later than the first pay date
following 30 days after receiving the notice, unless a later date is specified.
The Administrator may set a limit on the number of times a Participant is
permitted to vary his rate of Contributions.
3.8
Withdrawal from agreement to make Contributions

A Participant may at any time withdraw from the agreement to make Contributions
made at the time of joining the Plan. The Participant will be treated as having
stopped Contributions 30 days after the receipt of the notice, unless a later
date is specified. Any Contributions held at the time of withdrawal will be used
as set out in paragraph 3.4. Any Investment Shares already allocated will not
cease to be subject to the Plan as a result of such a withdrawal.
3.9
Currency conversion

Contributions made in a currency other than US dollars (including any limits
which apply to Contributions pursuant to paragraph 3.1) will be converted into
US dollars on such date or dates as determined by the Administrator and at the
average of the spot buying and selling rates with the relevant currency in
comparable amounts by any clearing bank chosen by the Administrator on any date
chosen by the Administrator.
3.10
Limit on Investment Shares

The Administration may from time to time set a limit on the number of Shares
which may be allocated as Investment Shares. If there is such a limit, it will
be set out in the application or otherwise notified to the Participant.
3.11
Offering Periods

The Administrator may determine in relation to any operation of the Plan whether
there will be an Offering Period.
The start and end of any Offering Period must be set out in the application or
notified to the Participant before the start of the operation of the Plan. The
Offering Period must start on or before the date of the first Contribution.
If, during the Offering Period, a transaction occurs in relation to the Shares
which results in a new holding of shares being equated with the Shares, the
Contributions held may, with the agreement of the Participant, be used at the
end of the Offering Period to acquire new shares. By submitting the application
form, the Participant agrees to the acquisition of new shares.
3.12
Allocating Investment Shares – Offering Period

(a)
If there is an Offering Period, the Company must allocate Investment Shares to
each Participant within 30 days of the end of that period.



45



--------------------------------------------------------------------------------

Draft


(b)
Where Shares are issued for the allocation, the number of Investment Shares
allocated to each Participant will be calculated using the Market Value of the
Shares on the date of allocation.

(c)
Where the Nominee purchases Shares for allocation, the number of Investment
Shares allocated to each Participant will be calculated using the average price
actually paid by the Nominee for the Shares.

3.13
Allocating Investment Shares – no Offering Period

(a)
If there is no Offering Period, the Company must allocate Investment Shares to
the Participants by a date set by the Company.

(b)
Where Shares are issued for the allocation, the number of Investment Shares
allocated to each Participant will be calculated using the Market Value of the
Shares on the date of allocation.

(c)
Where the Nominee purchases Shares for allocation, the number of Investment
Shares allocated to each Participant will be calculated using the average price
actually paid by the Nominee for the Shares.

3.14
Allocation eligibility requirement

The Company will not allocate Investment Shares to an individual who is not a
Participating Employee at the following times:
(a)
where there is no Offering Period, at the time the related Contributions are
made; and

(b)
where there is an Offering Period, at the time the related first Contribution is
made.

3.15
Notification by the Company

As soon as practicable after the allocation of Investment Shares to a
Participant, the Company will notify that Participant. The notification will
include the number of Investment Shares and the amount of Contributions used to
acquire the Investment Shares.
3.16
Holding Investment Shares

The Administrator will determine the basis upon which the Investment Shares will
be held on behalf of the Participant and whether the legal ownership of the
Investment Shares will be transferred to the Nominee, or whether the share
certificate (or other documents of title) of the Investment Shares will be
lodged with the Nominee without the need for a change in the registered owner of
the Shares. The basis upon which the Investment Shares are held may vary from
country to country.
3.17
Access to Investment Shares



46



--------------------------------------------------------------------------------

Draft


Subject to section 11.2 (Withholding) and with regard to paragraph 4.4, a
Participant may, at any time, direct the Nominee to transfer legal title of
Investment Shares to him or as he may direct.
4
Matching Shares

4.1
Ratio of Matching Shares to Investment Shares

The Administrator may determine that a Participant who is allocated Investment
Shares will be granted an award of Matching Shares. The Administrator will set
the ratio of Matching Shares to Investment Shares from time to time and the
applicable ratio will be notified to the Participant. If the Administrator
decide to change the ratio, the Participants will be notified.
4.2
Awards of Matching Shares

The Company will award Matching Shares to each Participant on the basis set out
in the application or as otherwise notified to the Participant and will award
Matching Shares on the same day as the related Investment Shares are allocated
to Participants unless the Administrator determine that Matching Shares will be
awarded on another day.
However, the Administrator may decide to operate the Plan on the basis that, if
any Investment Shares allocated are not sufficient to result in the award of a
Matching Share on the same day, the match will be made when sufficient
Investment Shares have been allocated.
4.3
Notification by the Company

At the time of, or as soon as practicable after, the award of Matching Shares,
the Company will notify each Participant of the award. The Company will include
in the notification:
(a)
the number of Matching Shares subject to the award; and

(b)
the applicable Holding Period.

4.4
Forfeiture of Matching Shares

(a)
Subject to paragraph 5.2, the Administrator may decide that an award of Matching
Shares will be made on the basis that, if a Participant ceases to be an employee
of a Group Company for any reason during the Holding Period applicable to an
award of Matching Shares, they will forfeit that Matching Share award.

(b)
The Administrator may also decide that an award of Matching Shares will be made
on the basis that a Participant who takes out of the Plan the Investment Shares
in respect of which the Matching Shares were awarded (other than by reason of
paragraph 5.2(a) or on a Change of Control) during the Holding



47



--------------------------------------------------------------------------------

Draft


Period will forfeit the Matching Share award relating to those Investment
Shares.
5
Transfer of Shares

5.1
End of Holding Period

Free Shares and/or Matching Shares will, subject to section 5.2 Vest at the end
of the Holding Period and the Shares will be issued or transferred to the
Participant or his nominee within 30 days of Vesting.
5.2
Leaving Employment

(a)
If a Participant ceases Employment for any of the reasons set out in paragraph
5.2(b) the following will apply:

(i)
all the Participant’s Plan Shares will cease to be subject to the Plan and will
be transferred to him or her (or, in the case of death, to the Participant’s
personal representative) or his or her nominee as soon as practicable: and

(ii)
Free Shares and/or Matching Shares will Vest and the Shares will be transferred
to the Participant or their nominee within 60 days of leaving Employment. In the
case of death, the Shares will be transferred to the Participant's personal
representative as soon as practicable.

(b)
The reasons are:

(i)
ill-health, injury or disability (established to the satisfaction of the
Participant's employer);

(ii)
retirement with the agreement of the Participant's employer;

(iii)
the Participant's employing company ceasing to be a Group Company;

(iv)
a transfer of the undertaking, or part of the undertaking, in which the
Participant works to a person which is not a Group Company;

(v)
redundancy;

(vi)
death; and

(vii)
any other reason, if the Board so decides in any particular case.

(c)
If a Participant ceases Employment for any other reason paragraph 4.2(a) will
apply unless the Participant's Free Share and/or Matching Shares are subject to
forfeiture in which case the provisions imposed by the Administrator pursuant to
paragraphs 2.4 and 4.4 shall apply.



48



--------------------------------------------------------------------------------

Draft






49

